i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION


                                          No. 04-08-00517-CR

                                        Chad Wilson FISHER,
                                             Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the County Court at Law No. 2, Guadalupe County, Texas
                                   Trial Court No. CCL-08-0064
                              Honorable Frank Follis, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 27, 2008

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX . R. APP . P. 42.2(a).

                                                         PER CURIAM

Do not publish